DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Acknowledgement is made of the applicants’ claim to benefit under 35 U.S.C. 119(e) to prior-filed US provisional application 62/900597, filed 9/15/2019.

Information Disclosure Statement
A duplicate copy of the IDS is in the applicants’ file and has been crossed out.

Drawings
The replacement drawings were received on 10/12/2020. These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “near-infrared light” in claim 11 is used by the claim to mean “light having a wavelength from about 600 nm to about 1000 nm,” while the accepted meaning is “light having a wavelength from 700 to 1700 nm,” per Chen et al. (See Advanced Science News, 2020, page 2, col. 1, ¶1). The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Janovjak et al. (WO 2017055421 A1) in view of Suhariningsih et al. (Journal of Physics: Conference Series, 2017), Sostek et al. (WO 2011062621 A2), and Qiu et al. (Lab on a Chip, 2018).
Janovjak et al. teach a light-emitting device for improving growth and insulin secretion in β cells. The device, which produces visible light, can be placed in close proximity to a diabetic subject’s pancreas in vivo (See page 2, lines 23-31 and page 4, lines 16-17). The device can also be used for in vitro treatment of isolated β cells with light to increase cell growth and proliferation (See page 8, lines 21-29 and fig. 8-9). In Example 2, Janovjak et al. teach a method for the stimulation of isolated human pancreatic islets using their light-emitting device (page 17, lines 4-31). The method comprises manually culturing islet cells in 35 mm dishes (which read on “cell culture chambers”) and changing media (from a supply that reads on “a fluid chamber”) prior to illumination with the device (which reads on “at least one light source in optical communication with the plurality of cell culture chambers… wherein the light source is configured to generate light in at least one of the plurality of cell culture chambers”). Janovjak et al. also teach the use of in vitro light-stimulated cells for administration to diabetic subjects as a treatment for diabetes (See page 10, lines 14-29). However, Janovjak et al. fail to teach the use of an electric field together with the light treatment or the use of a bioreactor system having cell size sorters and an electric field generator.
Suhariningsih et al. teach the simultaneous application of infrared light and an electric field to live diabetic mice for lowering blood glucose levels (See page 6, ¶1 and fig. 7). Suhariningsih et al. also teach a device for generating infrared light and an electric field at the same time (See fig. 5). 
Because both Janovjak et al. and Suhariningsih et al. pertain to the use of electromagnetic stimulation for improving β cell functions, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods of Janovjak et al. to further include a step of exposing the in vitro β cell culture to electric field stimulation. This could be achieved by using the device of Suhariningsih et al., capable of simultaneously applying infrared light and an electric field, instead of and/or in addition to the light-emitting device of Janovjak et al. One would have been motivated to do so because Suhariningsih et al. disclose that external electric fields and infrared rays alter cell membrane properties to decrease insulin resistance, which aligns with the goals of Janovjak et al.  One would have had a reasonable expectation of successfully modifying the method of Janovjak et al. to further include a step of exposing the in vitro ß cell culture to electric field stimulation because Janovjak et al. teach an in vitro cell culture set up that can be exposed to electromagnetic stimulation and Suhariningsih et al. teach a device capable of generating electric field at levels appropriate for simulating islet cells.  Furthermore, because both Janovjak et al. and Suhariningsih et al. teach that the electromagnetic stimulations, individually, improve islet cell function, there is a reasonable expectation that the two therapies, combined, would yield the cumulative benefits. Therefore, Janovjak et al. in view of Suhariningsih et al. render obvious a method comprising exposing isolated islet cells in vitro to stimulation by light and an electric field.
As discussed above, Janovjak et al. modified in view of Suhariningsih et al. render obvious a system comprising a plurality of culture dishes (which read on “cell culture chambers”), a media supply that is necessarily held in some vessel/container (said vessel/container of media supply reads on “a fluid chamber”), the device of Suhariningsih et al which simultaneously generates electric field and infrared light (which reads on “at least one electric field generator in electrical communication with at least one of the plurality of cell culture chambers” and “at least one light source in optical communication with the at least one of the plurality of cell culture chambers”), and optionally further the light-emitting device of Janovjak et al. (which also reads on “at least one light source in optical communication with the plurality of cell culture chambers… wherein the light source is configured to generate light in at least one of the plurality of cell culture chambers”).  This system is made of separate components that require manual transfer of cells and fluids, which is different from the instant claims that require a single, integrated system. While this differs from the bioreactor system claimed, modification of the base setup rendered obvious by Janovjak et al. and Suhariningsih et al. would have further been obvious in view of Sostek et al. and Qiu et al for the following reasons:
Sostek et al. teach a bioreactor for growing tissues that can comprise a plurality of culture chambers and a fluid pump (See page 28, ¶2 and page 43, ¶4). The culture chambers may be operatively associated with functional components such as filters (See page 55, ¶2).  
Qiu et al. teach a filter device for sorting individual or small groups of cells. The device has two membranes with different pore sizes (which read on “a plurality of cell size sorters”), at least one channel (which reads on “a fluid chamber”), an inlet for unsorted cells (which reads on “a sorter inlet”), and cross-flow and effluent outlets for sorted particles of various sizes (which read on “a sorted outlet”) (See fig. 1). The device is perfused by a syringe pump (See page 2785, col. 1, ¶1). 
Sostek et al. and Qiu et al. render obvious a more automated apparatus with equivalent and/or improved features that could be used to sort and culture cells in the method of Janovjak et al., modified by Suhariningsih et al. This conclusion of obviousness is based on the fact that the devices of Sostek et al. and Qiu et al. are suitable for the same purpose as the system used in the method of Janovjak et al. modified by Suhariningsih et al., and provide the benefit that they are automated systems, as opposed to the manually operated system of Janovjak et al and Suhariningsih et al and permit for filtering to remove impurities.  One would have had a reasonable expectation of success in using the bioreactor of Sostek et al and Qiu et al could be used for the culture of β cells as well as their exposure to electromagnetic stimulation, because Sostek et al. teach the cell culture chambers of the bioreactor can be used in conjunction with electrical or electromagnetic stimuli to facilitate cell growth, and the chamber wall can be transparent to light and other forms of radiation (See page 7, ¶2 and page 9, ¶1). Sostek et al. also teach that filters in various configurations can be used with their bioreactor. One skilled in the art would have recognized that one or more filter devices of Qiu et al. could be placed upstream of one or more chambers of the bioreactor of Sostek et al. and in fluid communication with a pump (syringe or otherwise) applying positive pressure to the filter. Such a configuration would enable cells and aggregates to be sorted by size prior to deposition in a culture chamber, thereby preventing uneven exposure to nutrients or external stimulation.

Claims 2-3, 6-9, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janovjak et al. (WO 2017055421 A1) in view of Suhariningsih et al. (Journal of Physics: Conference Series, 2017).
The teachings of Janovjak et al. and Suhariningsih et al. are set forth above. 
Regarding claim 2: Following discussion of claim 1 above, Janovjak et al. and Suhariningsih et al. render obvious a method for improving functionality of isolated β cells through treatment with infrared light and an electric field.
Regarding claim 3: Following discussion of claim 2 above, Suhariningsih et al. render obvious the simultaneous application of light and an electric field.
Regarding claims 6-7: Following discussion of claim 2 above, Suhariningsih et al. teach the application of an electric field impulse at 6 V/cm but do not disclose an impulse of about 1-5 V/cm or about 3 V/cm (See page 5, ¶5). Where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. In this case, the range of “about 1-5 V/cm” covers values slightly below 1 V/cm and slightly above 5 V/cm. The value of 6 V/cm is considered sufficiently close that a prima facie case of obviousness exists. One having skill in the art would expect the claimed and prior art intensities to have essentially the same effect on β cells because they are sufficiently close in range. 
Regarding claims 8-9: Following discussion of claim 2 above, Suhariningsih et al. teach application of an electric field for 1 h daily for increasing β cell functionality but do not disclose a duration of 5-30 or 15 min (See Abstract, page 1). However, one having skill in the art would be able to determine appropriate duration of the electric impulse based on the other parameters of the method, for example, strength of the electric field, size of the culture chambers, or desired degree of effect on the cells. Ultimately, the duration of the electric impulse is a result-effective variable that would have determined by routine optimization by the artisan of ordinary skill. 
Regarding claims 13-14: Following discussion of claim 2 above, Janovjak et al. teach application of light at 1 µW/cm to 9mW/cm for a duration of 1 ms to 5 h but do not disclose an intensity of about 150 mW/cm2 for about 1 min (See page 4, lines 33-34 and page 5, lines 1 and 25-30). Modification of the method of Janovjak et al. would have been a matter of routine optimization because as above, the experimental parameters would enable one skilled in the art to determine an appropriate combination of light intensity and duration. In particular, the inverse relationship between duration of exposure and intensity of exposure in phototherapy would have predictably led one to test high intensity-short duration light exposure for optimal effects on cell functionality.
Regarding claim 15: Following discussion of claim 2 above, Janovjak et al. teach the use of donor-derived (primary) β cells for treatment (See page 8, lines 30-32).
Regarding claims 18-20: Following discussion of claim 2 above, Janovjak et al. teach administration of stimulated β cells to diabetic subjects, and the cells may be autologous or heterologous (See page 10, lines 22-27).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Janovjak et al. (WO 2017055421 A1) in view of Suhariningsih et al. (Journal of Physics: Conference Series, 2017), evidenced by Kim et al. (Islets, 2009).
The teachings of Janovjak et al. and Suhariningsih et al. are set forth above.
Regarding claims 4-5: Following discussion of claim 2 above, Janovjak et al. teach stimulation of isolated human islets (fig. 8). Kim et al. teach the diameter of human islets as 50 ± 29 µm (See table 1). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Janovjak et al. (WO 2017055421 A1) in view of Suhariningsih et al. (Journal of Physics: Conference Series, 2017), further in view of Irani et al. (Transplantation Proceedings, 2009).
The teachings of Janovjak et al. and Suhariningsih et al. are set forth above.
Regarding claims 10-12: Following discussion of claim 2 above, Janovjak et al. teach stimulation with infrared light but fail to teach the use of near-infrared (specifically, 810 nm) light.
Irani et al. teach the irradiation of isolated pancreatic islets with 810 nm light (See page 4314, col. 1, ¶2). Irradiation increased insulin secretion in a diabetic (high glucose) model (See fig. 1A). Because Janovjak et al., Suhariningsih et al., and Irani et al. all pertain to the use of light to increase β cell functionality, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have substituted the use of 810 nm light, such as is taught by Irani et al., for the less specific “infrared light” of Suhariningsih et al. for the purpose of stimulating insulin secretion. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, the substitution of 810 nm near-infrared light, as taught by Irani et al., for infrared light in the methods of Janovjak et al. and Suhariningsih et al. for β cell irradiation would have been prima facie obvious to one having skill in the art, and thus, the invention is unpatentable over the prior art.     

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Janovjak et al. (WO 2017055421 A1) in view of Suhariningsih et al. (Journal of Physics: Conference Series, 2017), further in view of Pagliuca et al. (Cell, 2014).
The teachings of Janovjak et al. and Suhariningsih et al. are set forth above.
Regarding claims 10-12: Following discussion of claim 2 above, the combination of Janovjak et al. and Suhariningsih et al. fail to teach the use of stem cell- or iPSC-derived β cells.
Pagliuca et al. teach functional β cells differentiated from ESCs and iPSCs (See fig. 1 and S1-S2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that fully functional stem cell-derived β cells, such as are taught by Pagliuca et al., could be substituted for the non-stem cell-derived β cells of Janovjak et al. as equivalents. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, the substitution of ESC- or iPSC-differentiated β cells, as taught by Pagliuca et al., for non-stem cell-derived β cells in the method of Janovjak et al. and Suhariningsih et al. for β cell stimulation would have been prima facie obvious to one having skill in the art, and thus, the invention is unpatentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./               Examiner, Art Unit 1633             
                                                                                                                                                                            /ALLISON M FOX/Primary Examiner, Art Unit 1633